Citation Nr: 9920171	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-25 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left arm 
disability.

2.  Entitlement to service connection for a skin disability 
as a result of exposure to herbicides.

3.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1996 decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a claim of service 
connection for a skin disability as a result of exposure to 
herbicides, and a claim for a compensable disability rating 
for left ear hearing loss.  An application to reopen a 
previously denied claim of service connection for a left arm 
disability was also denied.  (The left arm disability claim 
had been denied by the RO in April 1983, and no appeal 
ensued.)

The Board observes that, because the veteran failed to 
initiate an appeal of the April 1983 decision that denied 
service connection for a left arm disability, the April 1983 
rating decision became final.  38 C.F.R. §§ 19.129, 19.192 
(1983).  Therefore, because the claim was the subject of a 
prior final decision, the first question that now must be 
addressed by the Board is whether the previously denied claim 
ought to be reopened.  38 U.S.C.A. § 5108 (West 1991).  If 
the Board finds that new and material evidence has not been 
submitted sufficient to reopen the claim, it is unlawful for 
the Board to reopen it.  See McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).  (It should also be noted that 
the left arm disability for which the veteran now seeks 
service connection is distinct from his claim of service 
connection for skin disability which may affect the left 
upper extremity, as well as other areas of the body.  
Additionally, it appears that the skin disability for which 
service connection is currently sought was not specifically 
contemplated by the April 1983 denial of service connection 
for a left arm condition.)

(The issues of service connection for a skin disability as a 
result of exposure to herbicides and a compensable rating for 
the left ear hearing loss will be addressed in the remand 
that follows this decision.)


FINDINGS OF FACT

1.  Service connection for a left arm disability was denied 
by an April 1983 RO decision.  The veteran was notified of 
the adverse determination in May 1983, but did not initiate a 
timely appeal of the denial.

2.  Certain new evidence received since the April 1983 denial 
bears directly and substantially upon the issue at hand and 
is so significant that it must be considered to decide fairly 
the merits of the veteran's claim.

3.  No competent medical evidence has been submitted showing 
that current left arm disability is attributable to military 
service or event coincident therewith.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a left arm 
disability has been submitted.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156(a), 3.303 (1998).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a left arm disability.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently has numbness in his 
neck, left shoulder, and left arm secondary to his exposure 
to Agent Orange.  It is also requested that the veteran be 
afforded the benefit of the doubt.

Initially, the Board notes that the veteran's current claim 
of service connection for a left arm disability is not his 
first such claim.  As noted above, in April 1983, the RO 
denied a claim of service connection for a left arm 
disability as a result of exposure to herbicides, finding 
that a current left arm disability was not shown at the 
veteran's March 1983 VA examination.  The veteran was 
notified of the denial in May 1983, but did not initiate an 
appeal.  Hence, the April 1983 decision became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 19.129 (1983).  
As a result, the Board may now consider the veteran's claim 
of service connection on the merits only if "new and 
material evidence" has been presented or secured since the 
April 1983 RO decision.  38 U.S.C.A. § 5108 (West 1991); 
Manio v. Derwinski, 1 Vet. App. 144, 145-46 (1991).  (For the 
purpose of determining whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).)

"New and material evidence" is defined by regulation.  
38 C.F.R. § 3.156(a).  In addressing whether new and material 
evidence had been presented, it appears that the RO applied 
the "materiality" test adopted by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) in 
the case of Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
However, this test for "materiality" was recently 
invalidated in the case of Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998) (In Hodge, the United States Court of Appeals 
for the Federal Circuit indicated that the Colvin test for 
"material" evidence made it "more difficult for veteran 
claimants to submit additional evidence for Board 
consideration" than did the test for new and material 
evidence found in 38 C.F.R. § 3.156, and thus overruled 
Colvin in this respect.)  Yet, it should be noted that the RO 
specifically cited § 3.156(a) in its May 1997 statement of 
the case and August 1998 supplemental statement of the case, 
thereby placing the veteran on notice of the regulatory 
provision defining "new and material evidence."  Therefore, 
the Board finds that the veteran was provided adequate notice 
of the controlling regulation governing claims to reopen.  
38 C.F.R. § 19.29 (1998).  Accordingly, given the foregoing 
notice, as well as the state of the evidence as discussed 
below, a remand is not required to avoid prejudice to the 
veteran.  Cf. Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Next, the Board notes that the regulation defines "new and 
material" evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1998).

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently held that Hodge requires the replacement of a 
two-step approach outlined in Manio v. Derwinski with a 
three-step approach.  See also Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  Under this three-step 
approach to claims to reopen, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, the Secretary must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, then the Secretary may proceed to 
evaluate the merits of the claim, but only after ensuring the 
duty to assist under 38 U.S.C. § 5107(a) has been fulfilled.

Evidence available to the RO in April 1983 consisted of the 
veteran's service medical records, March 1970 treatment 
records from Good Samaritan Hospital, and VA examinations 
dated in June 1970, November 1971 (audiological examination 
only), and March 1983.

Service medical records included an October 1969 examination 
at which it was reported that the veteran had brachial plexus 
palsy four to five months earlier, was "OK now."  On the 
occasion of his March 1970 separation examination, it was 
also reported that the veteran received treatment for 
transient brachial plexus palsy at the Philadelphia Naval 
Hospital on July 5, 1969.

The March 1970 treatment records from Good Samaritan Hospital 
included an examination of the veteran at which time it was 
reported that his extremities were negative for any 
abnormalities.  They did not otherwise show complaints, 
diagnoses, and/or treatment for a left shoulder or arm 
disability.

The VA examinations are noteworthy to the extent that they 
show that the veteran did not complain of a left shoulder 
disability at either the June 1970 or November 1971 
examinations.  Moreover, the June 1970 examiner reported that 
the veteran's musculo-skeletal system and nervous system were 
normal.  Only at the March 1983 VA examination did the 
veteran complain of numbness in his neck, left shoulder, and 
left arm secondary to exposure to Agent Orange.  However, the 
examiner opined that neurological examination of the veteran 
was entirely normal with no evidence of brachial plexus 
involvement.  The examiner also reported that there was no 
evidence of weakness, atrophy, pain, reflex change, or 
sensory deficit.

Evidence received since the prior denial includes an 
unclassified message prepared by the service department which 
indicates that the veteran experienced paralysis of the left 
shoulder on June 17, 1969.  It was noted that his condition 
and prognosis were good.  An April 1996 VA joints examination 
report shows diminished sensation to light touch in the ulnar 
nerve distribution of the left upper extremity.  The 
diagnosis was thoracic outlet syndrome of the left upper 
extremity.

The foregoing evidence is new and material as defined by 
regulation.  In other words, it bears directly and 
substantially upon the issue at hand, and is neither 
duplicative nor cumulative.  Additionally, given that no such 
in-service record nor diagnosis of such a disease process was 
previously available, this newly received evidence is so 
significant that it must be considered in order to decide 
fairly the merits of the underlying claim.  38 C.F.R. 
§ 3.156(a).  In other words, the in-service observation and 
post-service diagnosis tends to provide probative information 
beyond what was known previously.  Accordingly, the Board 
concludes that the veteran has submitted new and material 
evidence as to his claim.

Because new and material evidence has been presented under 
38 C.F.R. § 3.156(a), which requires the claim to be 
reopened, the Board must now determine whether the claim of 
service connection for a left shoulder disability is well 
grounded.  Elkins v. West, 12 Vet. App. 209 (1999) (en banc).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony; this is so because 
lay persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and current 
disability.  This third element may also be established by 
the use of statutory presumptions.  38 C.F.R. § 3.307, 3.309 
(1998); See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Additionally, certain veterans who served in Vietnam or in 
the waters off Vietnam during military service are entitled 
to a presumption of exposure to herbicide agents, including 
Agent Orange, provided they have one or more of the following 
enumerated diseases.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  
VA has also determined that a presumption of service 
incurrence based on exposure to herbicides used in Vietnam is 
not warranted for any condition other than those for which VA 
has found a causative association between the condition and 
such exposure.  In this regard, VA has determined that a 
positive association exists between exposure to herbicides 
and the development of the following conditions: chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda 
(PCT), prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 C.F.R. §§ 3.307, 3.309 (1998).

First, the Board notes that what is significant about the 
evidence in the record on appeal, consisting of service 
medical records, VA treatment records and VA examination 
reports, dated June 1970 to December 1997, and March 1970 
treatment records from Good Samaritan Hospital, is that it 
does not contain a diagnosis of any of the foregoing 
presumptive diseases.  Service medical records show that the 
veteran was treated for paralysis of the left shoulder in 
June 1969 and transient brachial plexus palsy in July 1969.  
Additionally, post-service treatment records show his being 
diagnosed with a neurological problem, thoracic outlet 
syndrome, for the first time in April 1996.  However, the 
record on appeal does not contain a diagnosis of either acute 
or subacute peripheral neuropathy.  Moreover, the record on 
appeal does not show that the veteran had transient 
peripheral neuropathy that appeared within weeks or months of 
exposure to a herbicide agent and resolved within two years 
of the date of onset.  38 C.F.R. § 3.309, Note 2 (1998).  
Therefore, the veteran is not entitled to a presumption of 
service incurrence because of herbicide exposure for a left 
arm disability.

The next question is whether the veteran's service connection 
claim is well grounded based on any other theory.  Once 
again, what is significant about the evidence is what it does 
not include.  The record on appeal shows the veteran was 
treated while in military service for paralysis of the left 
shoulder as well as brachial plexus palsy.  The record on 
appeal also includes an April 1996 diagnosis of thoracic 
outlet.  However, none of the records on appeal includes a 
medical nexus opinion that tends to show a relationship 
between current disability and problems the veteran 
experienced in service.  Likewise, no medical opinion has 
been presented that tends to show a relationship between 
current disability and continued symptoms since service.  
Clyburn v. West, 12 Vet. App. 296 (1999).  Therefore, given 
that there is no competent medical evidence showing a nexus 
between the in-service injury or disease and current 
disability, the claim is not well grounded.  Caluza, supra.

In reaching the above conclusion, the Board has considered 
the veteran's written statements to the RO.  However, while a 
lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his own opinion as 
to medical etiology, a question integral to the underlying 
claim of service connection, is not helpful.  See Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991); Bostain v. West, 
11 Vet. App. 124 (1998) (someone qualified by knowledge, 
training, expertise, skill, or education, which the veteran 
is not shown to possess, must provide evidence regarding 
medical knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992).  Furthermore, the Board is not required to accept 
evidence that is simply information recorded by a medical 
examiner, unenhanced by medical opinion.  LeShore v. Brown, 
8 Vet. App. 406 (1995); Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  Accordingly, the veteran's lay assertions 
regarding etiology do not constitute competent evidence 
sufficient to make the claim well grounded.

The veteran's representative has also requested consideration 
of the benefit-of-the-doubt doctrine; however, this doctrine 
does not apply until after the veteran has submitted a well-
grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left shoulder disability is denied.


REMAND

Turning to the issues of service connection for a skin 
disability as a result of exposure to herbicides and a 
compensable rating for left ear hearing loss, the Board notes 
that controlling law and regulations provide that an appeal 
to the Board is initiated by filing a notice of disagreement 
(NOD).  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§§ 20.200, 20.201 (1998).  Then, after a statement of the 
case (SOC) is issued, the appeal is completed by filing a 
substantive appeal.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. §§ 20.200, 20.202 (1998).  A substantive appeal can 
be set forth on a VA Form 9, Appeal to Board of Veterans' 
Appeals, or in correspondence specifically identifying the 
issues appealed and setting out specific arguments relating 
to alleged errors of fact or law made by the agency of 
original jurisdiction (AOJ).  38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. § 20.202 (1998).  To be considered timely, 
the substantive appeal must be filed within 60 days from the 
date that the AOJ mails the SOC to the veteran, within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time.  38 C.F.R. 
§§ 20.302(b), 20.303 (1998).  If the veteran fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, "he is statutorily barred from 
appealing the RO decision."  Roy v. Brown, 5 Vet. App. 554, 
556 (1993).  See also YT v. Brown, 9 Vet. App. 195 (1996); 
Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  Cf.  Rowell 
v. Principi, 4 Vet. App. 9 (1993).

In a June 1996 decision, the RO denied the veteran's claim of 
service connection for a skin disability as a result of 
exposure to herbicides as well as his claim for a compensable 
rating for his left ear hearing loss.  Notice of this 
decision was sent to the veteran on June 20, 1996.  The 
veteran thereafter filed a NOD on May 16, 1997.  A SOC was 
issued May 29, 1997.  Thereafter, a VA Form 9 was received 
July 28, 1997.  However, while the VA Form 9 contained 
allegation of error as to the veteran's application to reopen 
his claim of service connection for a left arm disability, it 
was silent as to his claim of service connection for a skin 
disability or his claim for a compensable rating for left ear 
hearing loss.  See 38 C.F.R. § 20.202 (1998) (a substantive 
appeal must set forth specific allegation of error of fact or 
law.)  Moreover, while the VA Form 9 included a request for a 
personal hearing at the RO, this request was withdrawn via a 
September 1997 statement in support of claim.  The Board 
recognizes that the veteran and his representative 
subsequently filed statements with the RO, such as the 
veteran's September 1997 statement in support of claim and 
the representative's November 1998 VA Form 646, which 
presentations included allegations of error as to the 
foregoing issues.  However, these presentations were 
submitted well after the time period for filing a substantive 
appeal had passed.

The Court has held that, when the Board addresses in its 
decision a question that has not yet been addressed by the 
AOJ, the Board must consider whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the SOC provided to the veteran 
fulfills the regulatory requirements.  See 38 C.F.R. § 19.29 
(1998).  If not, the matter must be remanded to the AOJ to 
avoid prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

In this regard, the Board notes that this is the first time 
that the veteran has been notified regarding the issue of 
whether an adequate substantive appeal was timely filed as to 
the RO's June 1996 decision that denied his claim of service 
connection for a skin disability as a result of exposure to 
herbicides as well as his claim for a compensable rating for 
his left ear hearing loss.  Since the veteran has not yet 
been afforded an opportunity to present argument and/or 
evidence on the question of adequacy and timeliness of 
appeal, and because he has not been provided a SOC or 
supplemental SOC (SSOC) with respect to these matters, the 
Board will remand these matters to the RO to avoid the 
possibility of prejudice.  38 C.F.R. § 19.9 (1998).

For the reasons stated, the foregoing issues are REMANDED to 
the RO for the following actions:

1.  The veteran should be contacted and 
notified of his right to submit further 
evidence, argument, and/or comment with 
regard to the question of timeliness and 
adequacy of appeal, including the right 
to appear at a personal hearing. 

2.  The RO should undertake any 
additional development it deems 
necessary.  The RO should thereafter 
address the veteran's submissions, and if 
any benefit sought is not granted, a SSOC 
should be issued.  The SSOC should, among 
other things, contain a summary of the 
pertinent facts and a summary of the laws 
and regulations applicable to the proper 
filing of appeals, with appropriate 
citations (including 38 C.F.R. §§ 19.32, 
19.34, 20.200, 20.202, 20.203, 20.302).  
See 38 C.F.R. §§ 19.29, 19.31 (1998).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of the remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of these remanded issues.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY 
	Member, Board of Veterans' Appeals

 

